Bob Slaughter and G. T. Veal, composing the partnership of Slaughter Veal, sued Schneider to recover 44 head of cattle alleged to belong to the firm. Slaughter also sued Schneider to recover 22 head alleged to belong to him personally. Writs of sequestration were issued, and the cattle seized thereunder. Subsequently the cattle were replevied by the plaintiffs.
By agreement the cases were consolidated and tried as one.
Schneider bought the cattle from Rucker. Rucker bought from W. H. Rogers, who, in making the sale, undertook to act as agent for the plaintiffs. Schneider answered to the merits, and reconvened for damages, actual and exemplary, for the alleged wrongful and malicious issuance of the writ.
Upon special issues the jury found that Rogers had authority from the firm of Slaughter  Veal and from Bob Slaughter to sell the cattle in controversy. Judgment was rendered in Schneider's favor.
Our conclusions disposing of the various assignments and propositions submitted by appellants are as follows:
1. All which relate to the issue of exemplary damages are overruled, for the reason that the judgment awarded no such damages. Error, if any, with respect to such issue is harmless. Germane to this question is the assertion that, because the court submitted the issues upon which Schneider based his claim for exemplary damages, and the jury found the amount of such damages sustained by him, and the court having refused to render any judgment for such damages, it could no nothing but grant a new trial. The court properly refused to render any judgment for exemplary damages because the jury found in favor of appellants upon the issue of malice and probable cause. The effect of that finding was to preclude recovery of exemplary damages by Schneider, but afforded no reason whatever why a retrial should be had of the issue of title to the cattle. The question of exemplary damages was wholly collateral to the main issue of title.
2. The second assignment complains of the admission of testimony of Rogers showing that he was authorized to sell the cattle sued for. Under this assignment it is asserted: First, agency cannot be proven by the declarations of the assumed agent; second, his testimony to that effect was his conclusion. There is no rule which forbids an agent from testifying as to the fact of agency and extent of his authority upon trial of a case involving such question. The rule that agency cannot be proven by the mere declarations of the assumed agent has no application to testimony given upon the trial by the alleged agent as to the fact and extent of his authority. As to the objection that his testimony was but his conclusion, the bill taken to the admission thereof discloses no such objection made. Furthermore, the witness testified fully as to the conversation with Bob Slaughter upon which he based his assertion that he was authorized to sell these cattle. The error, if any, in permitting him to state his conclusion that he was authorized to sell was thus harmless. Moore v. Coleman (Tex.Civ.App.) 195 S.W. 212, and cases there cited.
3. The special charge requested by appellants placing upon Schneider the burden of proving the agency of Rogers was properly refused, because it was incorporated in a charge which was otherwise objectionable. Among other objectionable features it undertook to instruct the jury as to the law arising on the facts in connection with the issue of agency. Charges of that nature are improper in cases submitted upon special issues. Connellee v. Nees (Tex.Com.App.) 266 S.W. 502; Railway v. Harrington (Tex.Com.App.) 235 S.W. 188; Humble, etc., v. McLean (Tex.Com.App.) 280 S.W. 557.
4. The fact that no bill of sale was given to Rucker, and by Rucker to Schneider when the cattle were delivered, did not conclusively invalidate the sale thereof. Wells v. Littlefield, 59 Tex. 561; Powell v. Stephenson (Tex.Civ.App.) 189 S.W. 570.
5. Rogers was the foreman of the Slaughter  Veal ranch from whence the cattle came. Schneider did not contend that a ranch foreman has implied authority to sell his employer's cattle. The defense was that Rogers had express authority from Bob Slaughter and Slaughter  Veal to sell these particular cattle. The court therefore did not err in excluding evidence to show that according to custom the sale of cattle is not ordinarily within the scope of the authority of a ranch foreman. Nor do any of the other rulings upon evidence present any error.
6. The testimony of Rogers, strongly corroborated by other facts and circumstances disclosed by the record, supports the jury's finding that Rogers was authorized by plaintiffs to sell the cattle sued for; therefore all assignments and propositions which in various forms attack the sufficiency of the evidence to support the verdict and judgment are overruled.
Affirmed. *Page 416